                                                            Case 1:17-cv-06915-LGS Document 79-1 Filed 10/05/18 Page 1 of 2
For Settlement Purposes Only
Royal Pizza

                                              Pay Period                              Minimum Wage                       Paid Wages                         Unpaid Wages & OT

           Plaintiff                                               Hours   Minimum      Minimum                            Regular
                                                                                                     Lawful    "Credited"            Hourly OT   Underpayment    Total Unpaid Liq. Damages on
                                Start          End         Weeks    Per     Wage        Overtime                          Hourly Pay
                                                                                                    Weekly Pay Weekly Pay            Pay Rate      Per Week      Wages & OT     Wages & OT
                                                                   Week      Rate         (OT)                              Rate

    Vicente Carrasco Flores   11/25/2013    12/30/2013       5     76.5    $   7.25    $    10.88   $   829.06 $   350.00 $    8.75 $    13.13 $        479.06   $   2,395.31   $    2,395.31

                              12/31/2013    12/30/2014      52     76.5    $   8.00    $    12.00   $ 829.06 $     350.00 $    8.75 $    13.13 $        479.06   $ 24,911.25    $   24,911.25
                              12/31/2014      7/31/2015     30     76.5    $   8.75    $    13.13   $ 829.06 $     350.00 $    8.75 $    13.13 $        479.06   $ 14,371.88    $   14,371.88
                               8/1/2015     8/15/2015       2      76.5    $   8.75    $    13.13   $ 1,065.94 $   450.00 $   11.25 $    16.88 $        615.94   $ 1,231.88     $    1,231.88
                                                                                                                                                                 $ 41,678.44    $   41,678.44

       Valeriya Mukhina        9/15/2011    12/30/2013      120     39     $   7.25    $    10.88   $   282.75 $   150.00 $    3.75 $     5.63 $        132.75   $ 12,597.00    $   12,597.00
                              12/31/2013    12/30/2014      52      39     $   8.00    $    12.00   $   312.00 $   150.00 $    3.75 $     5.63 $        162.00   $ 5,091.00     $    5,091.00
                              12/31/2014     8/15/2015      32      39     $   8.75    $    13.13   $   341.25 $   150.00 $    3.75 $     5.63 $        191.25   $ 2,787.00     $    2,787.00
                                                                                                                                                                 $ 20,475.00    $   20,475.00

      TOTAL DAMAGES                                                                                                                                              $ 62,153.44    $   62,153.44

   NYLL - SOL                   9/14/2011
   NYLL Amendment Date           4/9/2011
   FLSA - SOL                   9/13/2014
   Filing Date                  9/12/2017
   Today's Date                 9/26/2018




                                                                                           Page 1 of 2
                                                                Case 1:17-cv-06915-LGS Document 79-1 Filed 10/05/18 Page 2 of 2
For Settlement Purposes Only
Royal Pizza

                                           Pay Period                 Spread of Hours                   Pre-Judgment Interest                           Other Claims

        Plaintiff                                                                 Liq. Damages                                                                                                      TOTALS
                                                       SOH Days       Unpaid SOH                                                                      Wage      Tools of the          Tip-
                             Start          End                                  on Unpaid SOH PJI on Wages          PJI on SOH   Wage Notice
                                                       per Week          Pay                                                                        Statement     Trade           withholding
                                                                                       Pay

 Vicente Carrasco Flores   11/25/2013    12/30/2013         6         $    217.50    $    217.50    $     1,033.00 $       93.80 $     5,000.00 $      5,000.00 $      3,090.00                 $     19,442.43

                           12/31/2013    12/30/2014         6         $   2,496.00   $   2,496.00   $     9,511.65   $     953.03 $           -  $            -  $       -                      $     65,279.17
                           12/31/2014      7/31/2015        6         $   1,575.00   $   1,575.00   $     4,463.35   $     489.13 $           -  $            -  $       -                      $     36,846.23
                            8/1/2015     8/15/2015          6         $     105.00   $     105.00   $       347.94   $      29.66 $           -  $            -  $       -                      $      3,051.35
                                                                      $   4,288.50   $   4,288.50   $    15,007.99   $   1,535.96 $    5,000.00 $      5,000.00 $ 3,090.00        $         -   $    121,567.83

    Valeriya Mukhina       9/15/2011     12/30/2013         1         $      7.25    $      7.25    $     6,678.13   $      3.84 $     5,000.00 $      5,000.00 $       215.00 $ 10,000.00      $     52,105.47
                           12/31/2013    12/30/2014         1         $      8.00    $      8.00    $     1,943.85   $      3.05 $            -  $            -  $           -                  $     12,144.91
                           12/31/2014    8/15/2015          1         $      8.75    $      8.75    $       860.38   $      2.70 $            -  $            -  $           -                  $      6,454.58
                                                                      $     24.00    $     24.00    $     9,482.36   $      9.60 $     5,000.00 $      5,000.00 $       215.00 $ 10,000.00      $     70,704.96

   TOTAL DAMAGES                                        $         -   $   4,312.50   $   4,312.50   $    24,490.36 $     1,545.56 $   10,000.00 $     10,000.00 $      3,305.00 $ 10,000.00     $    192,272.79

NYLL - SOL                   9/14/2011
NYLL Amendment Date           4/9/2011
FLSA - SOL                   9/13/2014
Filing Date                  9/12/2017
Today's Date                 9/26/2018




                                                                                              Page 2 of 2
